Exhibit 10.1
AMENDMENT NO. 2 TO
AMENDED AND RESTATED EXECUTIVE AGREEMENT
     This Amendment No. 2 to Amended and Restated Executive Agreement (the
“Second Amendment”) is effective as of April 12, 2010 and amends that certain
Amended and Restated Executive Agreement effective as of June 24, 2008 (the
“Original Agreement”), as amended by Amendment No. 1 to Amended and Restated
Executive Agreement effective as of September 25, 2009 (“the “First Amendment”)
(the Original Agreement, as amended by the First Amendment, the “Agreement”)
between Huttig Building Products, Inc., a Delaware corporation (the “Company”),
and Jon Vrabely (the “Executive”). All capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Second Amendment, the parties hereto agree that the Agreement is amended as
follows effective as of the date first above written:
1. Reinstatement of Original Base Salary. Paragraph 3(a)(i) of the Agreement is
hereby amended so that, effective for pay periods beginning on and after
April 12, 2010, Executive’s annual base salary shall be Four Hundred Thousand
Dollars ($400,000.00) and the temporary salary reduction effected by the First
Amendment shall no longer be in effect.
2. No Other Changes; Execution in Counterparts. Except as specifically modified
by this Second Amendment, all of the terms and conditions of the Agreement shall
continue in full force and effect. This Second Amendment may be executed in
counterparts, each of which shall be deemed an original, but of which shall
constitute one and the same instrument.

            Huttig Building Products, Inc.
      By:   /s/ Robert S. Evans         Title: Chairman               
EXECUTIVE:
      /s/ Jon Vrabely       Jon Vrabely           

